Citation Nr: 1532953	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-39 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to September 2005.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) in Huntington, West Virginia. 

In September 2010, the Veteran testified before a Decision Review Officer.  In May 2012, the Veteran testified before the undersigned at the Central Office in Washington, DC.  Copies of the hearing transcripts are of record and have been reviewed.

In July 2012 and August 2014, the Board remanded the issue on appeal for further development.  All development has not been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter in August 2014 for the scheduling of a VA examination to determine whether the Veteran's pre-existing pes planus was permanently aggravated in service, if so to what degree was due to his military service, and whether the Veteran's pes planus was at least as likely as not proximately due to, or aggravated by, a service-connected disability (plantar wart, low back disability, and/or left knee disability).  While adequate opinions are of record addressing whether the pes planus was aggravated during service and whether service-connected disabilities caused the condition, an opinion has not been obtained indicating whether the Veteran's service-connected disabilities have aggravated the pes planus.  Accordingly, a remand is necessary to obtain an addendum opinion addressing this matter.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file updated VA treatment records.

2. Ask the August 2012 VA examiner to provide another addendum opinion.  The examiner must be provided access to the electronic claims file on Virtual VA and VBMS.  If the August 2012 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

After reviewing the claims file, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's pes planus has been aggravated (worsened beyond the normal progression) by his service-connected plantar wart, low back disability, and/or left knee disability.

A complete rationale for any opinion expressed should be included in the examination report.  Any opinions expressed must be accompanied by a complete rationale.  If an opinion cannot be given without resorting to mere speculation, then the VA examiner must so state and further provide a reason for such conclusion.

3. Then, readjudicate the Veteran's claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




